         Case 7:19-cv-03273-KMK Document 19 Filed 11/29/19 Page 1 of 1




                                     ALEXIS G. PADILLA
                                        Attorney at Law
                                      575 Decatur Street #3
                                      Brooklyn, NY 11233
                                       Tel. 917 238 2993
                                   alexpadilla722@ gmail.com
                                                                               November 29, 2019
Hon. Kenneth M. Karras
District Judge
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601

       Re:     Quintana-Cruz v. City of Yonkers, et al.
               19 CV 03273 (KMK)

Your Honor:

        My office represents the plaintiff, Harry Quintana-Cruz, in the above-referenced matter. I
write to respectfully request an adjournment of the initial conference currently scheduled for
December 4, 2019 at 10: 15 a.m. The basis for this request is that I will be starting a trial on
                                                                                                  M
December 3rd in Supreme Court for Queens County, Criminal Term in the matter of the People
of the State of New York v. Anthony Smith [Queens Ind. #970/2018] and will not be able to
appear in Westchester on the above-referenced matter. Due to the holiday I have not been able to
confer with counsel for defendants and so do not have their consent for this request. I am asking
that the conference be rescheduled for any date in January. This is plaintiffs first request for an
adjournment of this conference.

                                                             Respectfully submitted,

                                                             Isl

                                                             Alexis G. Padilla. Esq.


Cc:    Rory McCormick, Esq.
       Counsel for Defendants                                      ~"\·cJ     Gt~   v~~Y-
                                                                            ~ QrJ a_d,
                                                                         ~~t~
                                                                            {l-[l)~
